           Case 3:18-cv-02061-IM         Document 26        Filed 06/11/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



    BRIAN D.,1                                          Case No. 3:18-cv-02061-IM

                 Plaintiff,                             ORDER

          v.

    COMMISSIONER SOCIAL SECURITY
    ADMINISTRATION,

                 Defendant.

IMMERGUT, District Judge

         It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412, an attorney fee in the amount of $8,210.00 is awarded to Plaintiff. It is ordered that the

attorney fee will be paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no

debt which qualifies for offset against the awarded fees, pursuant to the Treasury Offset Program

as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If Plaintiff has no such debt, then the

check shall be made payable to Plaintiff’s attorney and mailed to Plaintiff’s attorney's mailing

address at: 825 NE 20TH Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then the



1
  In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party in this case.

PAGE 1 – ORDER
          Case 3:18-cv-02061-IM         Document 26       Filed 06/11/20    Page 2 of 2




check for any remaining funds after offset of the debt shall be made payable to Plaintiff and

mailed to Plaintiff's attorney's mailing address stated above.



       IT IS SO ORDERED.


       DATED this 11th day of June, 2020.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 2 – ORDER
